Citation Nr: 1409736	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-06 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for sleep apnea syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Navy from December 1979 to December 1983 and active duty service in the Coast Guard from June 1987 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The Veteran testified before the undersigned at a January 2012 videoconference hearing.  The undersigned noted the issue on appeal and provided the Veteran with an opportunity to identify records that would help substantiate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the claims file.

The Virtual VA paperless claims processing system does not contain additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The June 2009 VA examination report is inadequate to make an informed decision on this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner did not review the claims file and failed to provide an opinion as to whether the Veteran's current sleep apnea syndrome relates to his service.  Remand is required to obtain a nexus opinion.

The case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private treatment records that are not in the claims file.  Associate any records identified by the Veteran with the claims file.  If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies in his possession.

2. Obtain any outstanding VA treatment records and associate them with the claims file.

3. Return the claims file to the VA examiner who performed the June 2009 respiratory examination for an opinion as to the etiology of the Veteran's sleep apnea syndrome.  If the examiner is not available, a different examiner may render the opinion.  The entire claims file and a copy of this REMAND must be made available to the VA examiner providing the opinion.  The examiner must note in the opinion that the evidence in the claims file has been reviewed.  The following considerations must govern the opinion:

a. The VA examiner must provide an opinion as to whether the Veteran's current sleep apnea syndrome relates to service.  The examiner must opine as to whether the Veteran's sleep apnea manifested in service, relates to an in-service injury or disease, or was aggravated by service.

b. The examiner has an independent responsibility to review the entire record for pertinent evidence, including any pertinent medical evidence that is added to the record as a result of this remand.  The examiner's attention is called to:

Reports of Medical Examination and Reports of Medical History (dated July 1979, March 1980, October 1983, April 1984, April 1987, April 1992, October 1993, October 2003, and February 2008), indicating no sleep abnormalities.

August 2008 overnight sleep study that included a complete polysomnogram, finding moderate obstructive sleep apnea syndrome.

February 2009 nasal continuous positive airway pressure (CPAP) evaluation, finding that a CPAP of 8.0 cmH20 was necessary and sufficient to eliminate most obstructive sleep-disordered breathing.

March 2011 Substantive Appeal, stating that the Veteran has a "chronic history [of] sleep disturbance."

January 2012 hearing testimony, stating that the Veteran snored "excessively" and had problems with "sleepiness" during service and continued to snore after service.

February 2012 witness statement by a fellow service member, stating that the Veteran had "a huge snoring problem" in service.

c. The examiner must provide a complete explanation of his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.  The examiner should conduct a new examination if an examination is necessary in order to provide the requested nexus opinion.

4. Then, review the examiner's opinion to ensure that it adequately responds to the above instructions, including providing an adequate explanation in support of the stated opinion.  If the VA examination report is deficient in this regard, return the case to the VA examiner for further review and discussion.

5. After the above development and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to service connection for sleep apnea syndrome.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

No action is required of the Veteran until further notice.  His cooperation in VA's efforts to develop the claim is both critical and appreciated.  The Veteran is advised that failure to report for a scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


